STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

JULIE       RUNKLE                                                                               NO.           2022      CW     0045


VERSUS


LOUISIANA           UROLOGY,           LLC,       ET                                             FEBRUARY              25,      2022
AL




In    Re:           Julie        Runkle,             applying           for        supervisory                      writs,           19th
                    Judicial              District          Court,       Parish             of        East       Baton          Rouge,
                    No.    638586.




BEFORE:            WHIPPLE,            C. J.,        PENZATO AND          HESTER,               JJ.


        WRIT        DENIED           IN     PART;      GRANTED          IN       PART.           With          regard           to    the
denial       of     the    motion           for      new     trial,      the       writ          is       denied.            When      an
unrestricted               appeal               is     taken        from          a        final            judgment,                 the

appellant             is         entitled              to         seek           review               of         all           adverse

interlocutory               rulings              prejudicial             to       him,          in        addition             to     the
review       of     the     final          judgment.           Thus,          the interlocutory denial                                 of
a     motion        for        new         trial       is     subject             to       review              on        appeal        in
connection           with       the        review      of     an   appealable                  judgment             in    the        same
case.             Smith         v.         Funderburk,             2021- 0134 (                 La.        App.          1st         Cir.
12/ 22/ 21), ---               So. 3d ----,             2021       WL    6065809 (               Citations               omitted).

This        issue    is     more           appropriately            handled               in    connection                with        the
appeal       of     the    unrestricted                judgment          with         a    complete              record.


        With        regard           to     the      amount        of    the          suspensive                 appeal          bond,
the     portion           of         the    district          court'         s    December                 22,       2021        order

which        set     the       suspensive              appeal        bond         at $         9, 553. 50           is    vacated.

La.     Code        Civ.        P.        art.       2124     provides             that          the        amount             of     the
suspensive           appeal           bond       when       the    judgment               is     for       a
                                                                                                          sum             of     money
is    exclusive            of        costs.            The    portion             of       the        December             1,     2021
judgment           being        suspensively                 appealed             which           granted,                in     part,

defendant' s              motion           to    tax    costs        and         awarded              a
                                                                                                           money          judgment
against           plaintiff                is    exclusively              for             costs,           and        therefore,

setting the amount of the bond in that                                           same amount was error.

                                                              VGW
                                                              AHP
                                                              CHH




COURT       OF APPEAL,           FIRST          CIRCUIT




       DEPUTY         LERK       OF        COURT
              FOR     THE       COURT